In related child protective proceedings pursuant to Family Court Act article 10, the petitioner appeals, as limited by its brief, from so much of an order of fact-finding and disposition of the Family Court, Kings County (O’Shea, J.), dated June 5, 2013, as, upon a decision of the same court dated May 31, 2013, made after a fact-finding hearing, granted the mother’s motion pursuant to CELR 4401 for judgment as a matter of law and dismissed the petition insofar as asserted against the mother. The notice of appeal from the decision is deemed to be a notice *704of appeal from the order of fact-finding and disposition (see CPLR 5512 [a]).